 
 

Execution Version
AMENDMENT NO. 1 to THE SUPPLY AND OFFTAKE AGREEMENT
THIS AMENDMENT NO. 1 TO THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”),
dated as of January 20, 2011, is made between J. Aron & Company, a general
partnership organized under the laws of New York (“Aron”) located at 200 West
Street, New York, New York 10282-2198, and Alon Refining Krotz Springs, Inc.
(the “Company”), a Delaware corporation located at Hwy. 105 South, Krotz
Springs, Louisiana 70750-0453 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS: Aron and the Company are parties to the Amended and Restated Supply
and Offtake Agreement dated as of May 26, 2010 (the “Supply and Offtake
Agreement”). Aron and the Company have agreed to amend certain terms and
conditions of the Supply and Offtake Agreement.
Accordingly, the Parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
 
(a)Terms Defined in Supply Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Supply and Offtake Agreement.
 
(b)Interpretation. The rules of construction set forth in Section 1.2 of the
Supply and Offtake Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
 
 
SECTION 2Amendment to the Supply and Offtake Agreement.
 
(a)Amendment. Upon the effectiveness of this Amendment, the Supply and Offtake
Agreement shall be amended by adding the Inventory Report Code “ALKY-PURCH”,
with the corresponding description “Purchased Alkylate”, to the GASOLINE Pricing
Group listed on Schedule P thereto.
 
(b)References Within Supply and Offtake Agreement. Each reference in the Supply
and Offtake Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the
Supply and Offtake Agreement as amended by this Amendment.
 
 
SECTION 3    Representations and Warranties. To induce the other Party to enter
into this Amendment, each Party hereby represents and warrants that (i) it has
the corporate, governmental or other legal capacity, authority and power to
execute this Amendment, to deliver this Amendment and to perform its obligations
under the Supply and Offtake Agreement as amended hereby, and has taken all
necessary action to authorize the foregoing; (ii) the execution, delivery and
performance of this Amendment does not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or Governmental Authority applicable to it or any of its
assets or subject; (iii) all governmental and
 

1
NY2-682219

--------------------------------------------------------------------------------

 
 
 
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Supply and Offtake Agreement as amended hereby, constitute
its legal, valid and binding obligations, enforceable in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law) and (v) no
Event of Default or Potential Event of Default with respect to it has occurred
and is continuing.
 
SECTION 4Miscellaneous.
 
(a)Supply and Offtake Agreement Otherwise Not Affected. Except for the amendment
pursuant hereto, the Supply and Offtake Agreement remains unchanged. As amended
pursuant hereto, the Supply and Offtake Agreement remains in full force and
effect and is hereby ratified and confirmed in all respects. The execution and
delivery of, or acceptance of, this Amendment and any other documents and
instruments in connection herewith by either Party shall not be deemed to create
a course of dealing or otherwise create any express or implied duty by it to
provide any other or further amendments, consents or waivers in the future.
 
(b)No Reliance. Each Party hereby acknowledges and confirms that it is executing
this Amendment on the basis of its own investigation and for its own reasons
without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.
 
(c)Costs and Expenses. Each Party shall be responsible for any costs and
expenses incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.
 
(d)Binding Effect. This Amendment shall be binding upon, inure to the benefit of
and be enforceable by the Company, Aron and their respective successors and
assigns.
 
(e)Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
STATE.
 
(f)Amendments. This Amendment may not be modified, amended or otherwise altered
except by written instrument executed by the Parties' duly authorized
representatives.
 
(g)Effectiveness; Counterparts. This Amendment shall be binding on the Parties
as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.
 
(h)Interpretation. This Amendment is the result of negotiations between counsel
to each of the Parties and has been reviewed by and is the product of all
Parties hereto.

2
NY2-682219

--------------------------------------------------------------------------------

 
 
Accordingly, this Amendment shall not be construed against either Party merely
because of such Party's involvement in the preparation hereof.
 
[SIGNATURES TO FOLLOW]
 

3
NY2-682219

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment No. 1
to the Supply and Offtake Agreement as of the date first above written.
 
 
J. Aron & Company
 
 
 
 
 
 
By:  
/s/ Greg Agran
 
 
Name:
Greg Agran
 
 
Title
Managing Director

 
 
 
ALON REFINING KROTZ SPRINGS, INC.
 
 
 
 
 
 
By:  
/s/ Alan P. Moret
 
 
Name:
Alan P. Moret
 
 
Title
Vice President Supply

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page for Amendment No. 1 to the Supply and Offtake Agreement]

NY2-682219